Citation Nr: 0412581	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1951 and from November 1954 to July 1971.  He died on 
March [redacted], 2001.  The appellant is the surviving spouse of the 
veteran.  

This matter originated from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  The RO denied entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to burial benefits.  The appellant perfected an 
appeal of that decision.  

In September 2001, the appellant was awarded Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 
2002) based upon the fact that the veteran had been in 
receipt of service-connected benefits for at least 10 years 
preceding his death at the 100 percent rate, and that the 
appellant had been married to the veteran for the 8 years 
preceding his death.  Given that DIC benefits under 
38 U.S.C.A. § 1318 are payable in the same manner as if the 
veteran's death were service-connected, the issue of 
entitlement to service connection for the cause of the 
veteran's death was rendered moot for all purposes other than 
eligibility for payment of service-connected burial benefits 
under 38 U.S.C.A. § 2307 (West 2002).  Consequently, the 
issue on appeal before the Board is properly characterized as 
set out above.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

In July 2002, the appellant submitted along with her 
substantive appeal additional evidence in support of her 
claim, including additional medical evidence related to the 
veteran's death.  According to pertinent regulatory criteria, 
a supplemental statement of the case, so identified, will be 
issued and furnished to an appellant and his or her 
representative, following the receipt of additional pertinent 
evidence after a statement of the case or the most recent 
supplemental statement of the case has been issued and before 
the appeal is certified and transferred to the Board.  
38 C.F.R. § 19.31 (2003).  Given that the additional medical 
evidence must be considered to be additional pertinent 
evidence, it is incumbent upon the RO to review the evidence 
and issue an appropriate supplemental statement of the case.  

Second, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  

This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  As noted, the VCAA 
redefined the obligations of VA with respect to notice and 
the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  




As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Consequently, the VBA AMC must provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra., and determine whether any 
additional notification or development action is required 
under the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

The VBA AMC should categorically ensure 
that the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

In particular, the appellant should be 
provided a letter notifying her of the 
provisions of the VCAA and their effect on 
her particular claim.  

The letter should specifically identify 
the type of evidence needed to 
substantiate her claim, namely, evidence 
that would support the finding that a 
disease or injury of service origin either 
caused or contributed substantially or 
materially to cause the death of the 
veteran. 

This letter from the VBA AMC should also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  An 
appropriate period of time should be 
allowed for response to this letter.  

3.  The VBA AMC should then conduct any 
necessary development brought about by the 
appellant's response, followed by issuance 
of a supplemental statement of the case 
which includes addressing the additional 
medical evidence provided by the appellant 
in July 2002.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


